Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 
Appropriate correction is required.
Page 16 of the present specification at line 19 recites “Hytrel 8026 (8206?)”. Applicant is advised to clarify which Hytrel number is correct.
82Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 and 23-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected for the recitation of “a second fiber comprising 90-10% by total weight of hydrophilic textile fibers”. It is unclear if Applicant is reciting a second fiber in an amount of 90-10% by weight of the first hydrophilic textile fibers or if Applicant is intending to recite second hydrophilic textile fibers in an amount of 90-10% by weight of the fabric. For purposes of examination, Examiner has interpreted the claim as the latter. Applicant is advised to clarify the claim language. 
Claim 8 recites the limitation "the non-woven fabric" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 10 and 11 are rejected if Applicant intended the first interpretation listed in the 35 USC 112 rejection of claim 1 above as the first hydrophilic fiber has been claimed as polyester and therefore cannot be a natural fiber. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8, 10-18 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Qin et al. (PG Pub. 2009/0099541).
Regarding claim 1, Qin et al. teaches a moisture retentive fabric medium comprising a first hydrophilic thermoplastic elastomeric polyester fiber as a blend. Qin et al. teach an operative amount of first hydrophilic thermoplastic elastomeric polyester fibers (Hytrel) and it would have been obvious to one of ordinary skill in the art to arrive at the claimed amount of first hydrophilic thermoplastic elastomeric polyester fibers in order to affect the fabric properties such as stretch and elasticity. Qin et al. teaches a second fiber comprising 90-10% by total weight of hydrophilic textile fibers and the thermoplastic elastomeric polyester fibers having a melting point in the claimed range (Hytrel fibers).
Regarding claims 2 and 12, Qin et al. teach the fabric further comprising no superabsorbent polymers  and no microfibrillated cellulose in certain embodiments and therefore meets the claimed less than 0.5% by weight superabsorbent polymers and less than 0.5% by weight of total fabric medium as microfibrillated cellulose fiber. 
Regarding claim 3, the polyester comprises polyetherester polyester. 
Regarding claims 4-5, the polyester fiber possesses all of the claimed properties of claims 4-5 as Qin et al. teach the fiber is Hytrel. 
Regarding claim 8, the nonwoven fabric is wet-laid nonwoven fabric.
Regarding claims 10-11, the hydrophilic fiber comprises a natural fiber or a synthetic fiber.
 Regarding claims 13-15, the polyester comprises a polybutylene terephthalate/polytetramethylene ether glycol block copolymer. 
Regarding claim 16, Qin et al. teaches a moisture retentive fabric medium comprising a water absorbent thermoplastic elastomeric copolyester fiber derived from aliphatic alkylene glycols or branched aliphatic glycols and having a water absorption of 15-0% by weight of the copolyester. Qin et al. teach an operative amount of water absorbent thermoplastic elastomeric polyester fibers (Hytrel or Arnitel) and it would have been obvious to one of ordinary skill in the art to arrive at the claimed amount of water absorbent thermoplastic elastomeric polyester fibers through routine experimentation in order to affect the fabric properties such as stretch and elasticity. Qin et al. teaches a second fiber comprising 90-10% by total weight of hydrophilic textile fibers blended with the water absorbent thermoplastic elastomeric copolyester fibers. 
Regarding claim 17, Qin et al. teach an operative amount of water absorbent thermoplastic elastomeric polyester fibers (Hytrel or Arnitel) and it would have been obvious to one of ordinary skill in the art to arrive at the claimed amount of water absorbent thermoplastic elastomeric polyester fibers through routine experimentation in order to affect the fabric properties such as stretch and elasticity. The thermoplastic elastomeric copolyester is derived from aliphatic glycols or branched aliphatic glycols having 3-12 carbons atoms and having the empirical formula as claimed here n is an integer from 3-12, cis or trans-1 4, cyclohexanedimethanol, or mixtures thereof; triethylene glycol, 2,2-bis (4-(20hydroxyethoxy)phenyl)propane; 1,1-bis (4-(2-hydroxyethoxy)-phenyl)cyclohexane; 9,9-bis(4-(2-hydroxyethoxy)phenyl)fluorene; 1,4:3,6-dianhydromannitol; 1,4:3,6-dianhydroiditol; or 1,4-anhydroerythritol and the copolyester fibers are blended with a second fiber in the claimed amount as hydrophilic textile fibers. 
Regarding claim 18, the hydrophilic fibers are cotton, cellulose fibers, polyacrylates.
Regarding claim 23, Although Qin et al. does not disclose the claimed method, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) . Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113. Therefore, absent evidence of criticality regarding the presently claimed method and given that the previous combination meets the requirements of the claimed fabric, Qin et al. clearly meet the requirements of present claims fabric.
Regarding claim 24, the nonwoven fabric is an airlaid nonwoven fabric. 
Claims 6-7, 9 and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Qin et al. (PG Pub. 2009/0099541) in view Goushi (WO 2019/188860).
 Regarding claims 6-7 and 9, Qin et al. are silent regarding the claimed yarn or filament. However, Goushi teaches a blended yarn comprised of polyester and other fibers such as cotton and an antibacterial agent in order to yield a yarn for fabrics that possesses a blend of optimal properties and anti-bacterial property throughout the fabric. The single filament or yarn has the claimed total denier. It would have been obvious to one of ordinary skill in the art to use the blended yarn of Goushi in Qin et al. in order to yield a yarn for fabrics that possesses a blend of optimal properties and anti-bacterial property throughout the fabric and arrive at the claimed invention. 
Regarding claims 19-21, Qin et al. are silent regarding the claimed yarn or filament. However, Goushi teaches a blended yarn comprised of polyester and other fibers such as cotton and an antibacterial agent in order to yield a yarn for fabrics that possesses a blend of optimal properties and anti-bacterial property throughout the fabric. The single filament or yarn has the claimed total denier. It would have been obvious to one of ordinary skill in the art to use the blended yarn of Goushi in Qin et al. in order to yield a yarn for fabrics that possesses a blend of optimal properties and anti-bacterial property throughout the fabric and arrive at the claimed invention.
Although the previous combination does not disclose air texturing, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) . Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113. Therefore, absent evidence of criticality regarding the presently claimed air texturing and given that the previous combination meets the requirements of the claimed fabric, the previous combination clearly meet the requirements of present claims fabric.
Regarding claim 22, the thermoplastic elastomeric copolyester has the claimed properties. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims  1-3, 6-12 and 23-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Figuly et al. (WO 03/035952).

Regarding claims 1 and 10-11, Figuly et al. teaches a moisture retentive fabric medium comprising a first hydrophilic thermoplastic elastomeric polyester fiber (biconstituent fiber) as a blend in the claimed amount. Figuly et al. teaches a second fiber (companion fiber) comprising 90-10% by total weight of hydrophilic textile fibers and the thermoplastic elastomeric polyester fibers having a melting point in the claimed range. The companion fiber comprising hydrophilic textile fibers can be natural fiber or synthetic fiber. 

Regarding claims 2 and 12, Figuly et al. teach the fabric further comprising no superabsorbent polymers  and no microfibrillated cellulose in certain embodiments and therefore meets the claimed less than 0.5% by weight superabsorbent polymers and less than 0.5% by weight of total fabric medium as microfibrillated cellulose fiber. 
Regarding claim 3, the polyester comprises polyetherester polyester. 
Regarding claims 6-7 and 9, the medium comprises a yarn consisting essentially of the blend of fibers. 
Regarding claims 8 and 24, Figuly et al. teaches nonwoven fabric, but is silent regarding the nonwoven being wet-laid or air-laid. However, it would have been obvious to one of ordinary skill in the art to wet-lay  or air-lay the nonwoven as is known in the art given the limited number of methods of forming nonwovens. Although Figuly et al. does not disclose the claimed process, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) . Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113. Therefore, absent evidence of criticality regarding the presently claimed process and given that Figuly et al. meets the requirements of the claimed fabric, Figuly et al. clearly meet the requirements of present claims fabric. 
Regarding claim 23, Figuly et al. teach a method of manufacturing a yarn of the moisture retentive fabric medium comprising extruding multiple first hydrophilic thermoplastic elastomeric polyester fibers, air texturizing the first hydrophilic thermoplastic elastomeric polyester fibers and during air texturing, commingling the first fibers into the blend of from 10-90% by total weight of the thermoplastic elastomeric polyester textile fibers and a second, different composition hydrophilic fiber. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Figuly et al. (WO 03/035952) in view of Jorgen (Hytrel Material Modeling - PolymerFEM.com. page visited on 11/08/2022, 09/17/2021).
Regarding claims 4-5 and 13-15, Figuly et al. teach thermoplastic elastomeric polyester, but is silent regarding the specifics of the polyester. However, Jorgen teaches Hytrel thermoplastic elastomeric polymeric because it has flexibility, strength and processability. The polyester fiber possesses all of the claimed properties of claims 4-5 as Jorgen teach the fiber is Hytrel. The polyester comprises a polybutylene terephthalate/polytetramethylene ether glycol block copolymer. It would have been obvious to one of ordinary skill in the art to use the Hytrel fiber of Jorgen in Figuly et al. because it has flexibility, strength and processability.
Claims 16-22 are rejected under 35 U.S.C. 103 as being unpatentable over Figuly et al. (WO 03/035952) in view of Hunt (EP 0102115).
Regarding claim 16, Figuly et al. teach a moisture retentive fabric comprising 10-90% by total weight of fibers as a water absorbent thermoplastic elastomeric polyester blended with a second fiber comprising 90-10% by total weight of fibers as hydrophilic textile fibers. Figuly et al. are silent regarding the specifics of the polyester. However, Hunt et al. teach water absorbent thermoplastic elastomeric copolyester derived from aliphatic alkylene glycols or branched aliphatic glycols and having the claimed water absorption by weight of the copolyester because of improved properties. It would have been obvious to one of ordinary skill in the art to use the copolyester as taught by Hunt et al. in Figuly et al. because of improved properties.
Regarding claims 17-18, Figuly et al. teach the fabric comprising 20-80% by total weight of fibers as thermoplastic elastomeric polyester fibers and the polyester fibers are blended with a second fiber in the claimed amount as hydrophilic textile fibers (such as cotton). Figuly et al. are silent regarding the specifics of the polyester. However, Hunt et al. teach the thermoplastic elastomeric copolyester is derived from aliphatic glycols or branched aliphatic glycols having 3-12 carbons atoms and having the empirical formula as claimed here n is an integer from 3-12, cis or trans-1 4, cyclohexanedimethanol, or mixtures thereof; triethylene glycol, 2,2-bis (4-(20hydroxyethoxy)phenyl)propane; 1,1-bis (4-(2-hydroxyethoxy)-phenyl)cyclohexane; 9,9-bis(4-(2-hydroxyethoxy)phenyl)fluorene; 1,4:3,6-dianhydromannitol; 1,4:3,6-dianhydroiditol; or 1,4-anhydroerythritol because of improved properties. It would have been obvious to one of ordinary skill in the art to use the copolyester as taught by Hunt et al. in Figuly et al. because of improved properties.
Regarding claim 19-21, the thermoplastic elastomeric copolyester and the second fiber have been air textured to form a single filament or fiber. Figuly et al. teach the denier of the fiber can be fine and can be any size to meet the end use needs (can be e.g. 3000 denier) and therefore it would have been obvious to one of ordinary skill in the art to use the claimed total denier in order to create a fine fiber to meet end use needs and arrive at the claimed invention. 
Regarding claim 22, the previous combination is relied upon as set forth above and incorporated herein by reference. The thermoplastic elastomeric copolyester has the claimed properties. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN MCKINNON whose telephone number is (571)272-6116. The examiner can normally be reached Monday thru Friday generally 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shawn Mckinnon/Examiner, Art Unit 1789